* Rehearing denied January 16, 1933.
Plaintiff sues for damages for false arrest. There was judgment in her favor for $125 and defendant has appealed.
Plaintiff, the mother of defendant's deceased wife, became involved in a controversy with defendant over the succession of her daughter, which reached acrimonious proportions. Each blamed the other for the trouble and defendant charged his mother-in-law in the recorder's court with insult and abuse, disturbing the peace, and using obscene language. He failed to prove the charge to the satisfaction of the recorder and she was discharged, whereupon this suit was filed.
There are no questions of law in controversy, the issue being one of fact, namely: Was defendant in good faith in his charge against his mother-in-law, or was he actuated by anger or malice? No one testified to the alleged profanity and abuse charged to plaintiff, except defendant, and there is nothing in the record to indicate that plaintiff, who is a woman 53 years of age and apparently quite respectable, is given to the use of profane or obscene language. On the other hand defendant is shown to have been guilty of using profane language on several occasions. We are convinced that defendant was the aggressor in the quarrel with his mother-in-law and that he, and not she, was guilty of the abuse and profanity with which she was charged. This evidently was the view of the trial court and we find ourselves in agreement.
The quantum, $125, seems little enough, though there are some authorities which would suggest its reduction. We have concluded, however, to let it stand.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.